650 S.E.2d 597 (2007)
In the Matter of B.L.W. and M.T.E.W. appealed by Respondent Father.
No. 280P07.
Supreme Court of North Carolina.
August 23, 2007.
Sofie W. Hosford, Geannine Boyette, Wilmington, for Father.
Julia Talbutt, Staff Attorney, for New Hanover County DSS.
Kent Harrell, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed by Respondent (Father) on the 15th day of June 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*598 "Denied by order of the Court in conference, this the 23rd day of August 2007."